       Case 18-35182 Document 134 Filed in TXSB on 07/20/20 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                       ENTERED
                                                                                     07/20/2020
IN RE:                                       §
CURTIS COLE                                  §       CASE NO: 18-35182
       Debtor(s)                             §
                                             §       CHAPTER 13

                                         ORDER

       For the reasons set forth in the Memorandum Opinion issued on this date, the Court

awards Baker & Associates fees and expenses of $32,608.84.

       SIGNED July 20, 2020.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




1/1
